                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION


LISA MARTINEZ,                                       )
                                                     )
                          Plaintiff,                 )
                                                     )       JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )       CASE NO. 4:16-CV-275-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner of Social Security
pay to Plaintiff’s counsel, Charlotte W. Hall, the sum of $7,719.63, sent to her office at P.O. Box
58129, Raleigh, North Carolina 27658, and that Plaintiff’s counsel pay to Plaintiff the sum of
$4,242.00 and upon the payment of such sums, this case is dismissed with prejudice.


This Judgment Filed and Entered on December 11, 2019, and Copies To:
Charlotte Williams Hall                              (via CM/ECF electronic notification)
Leah F. Golshani                                     (via CM/ECF electronic notification)


DATE:                                         PETER A. MOORE, JR., CLERK
December 11, 2019                             (By) /s/ Nicole Sellers
                                               Deputy Clerk
